Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120213984 (Daems).
Regarding Claims 1-5, Daems discloses a flexographic printing forme precursor. The precursor is prepared by providing at least one layer of a curable composition on a substrate and curing the layer (paragraph 0026). The curable composition comprises a polymer (urethane methacrylate oligomer, paragraph 0026), a photopolymerizable monomer (one or more further curable compounds, paragraph 0062-0063), a photopolymerization initiator (paragraph 0046), and a low surface energy monomer (organo-silicon compound including at least one polymerizable group, paragraph 0026). The low surface energy monomer has a silicone moiety linked to at least one polymerizable functional group (paragraph 0029), wherein the polymerizable functional group includes at least one type of acrylate moiety (Formula I and paragraph 0029-0034). The low surface energy monomer can further comprise multiple polymerizable functional groups linked to the silicone moiety (paragraph 0040).
Regarding Claim 6, Daems discloses the relief-forming precursor, consisting essentially of in order a substrate (paragraph 0026), a single layer of the relief-forming layer on the substrate (paragraph 0026), and an optional coversheet on the relief-forming layer (paragraph 0104). An optional metal layer on the substrate is not disclosed, but is not required because it is described as optional.
Regarding Claims 21-22, Daems discloses a relief-image element (flexographic printing forme precursor, paragraph 0026). The relief-image element comprises a substrate (paragraph 0026) and a relief image layer (paragraph 0026). The relief image layer has an elastomer (urethane methacrylate oligomer, paragraph 0026) and a copolymer (paragraph 0063). The copolymer includes at least one photopolymerized monomer and a low surface energy monomer that has a silicone moiety (paragraph 0026 and 0029). The relief surface of the relief image layer has elevations and valleys of a relief image (paragraph 0139), wherein a portion of the silicone moiety is present at the relief surface (paragraph 0085). There exists a photopolymerizable monomer with the low surface energy monomer, wherein both monomers exist in the presence of one or more photopolymerization initiators, resulting in a copolymer formed by a crosslinking of the photopolymerized monomer and low surface energy monomer (paragraph 0040, 0046, and 0048).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120213984 (Daems) in view of US 20190101820 A1 (Ali).
Regarding Claims 7-15, Daems discloses a relief-forming precursor composition according to instant Claim 1, as explained above. Daems also discloses an anti-halation material (paragraph 0081). However, Daems is silent in regards to a relief-forming assembly comprising a mask element having an imaged layer with a mask image. Ali teaches an assembly of elements for flexography. The assembly has a flexographic photosensitive element (i.e. the photosensitive relief-forming precursor taught by Daems) and a mask element (Ali, paragraph 0006). The mask element can be laminated directly in optical contact with the front imaging surface of the photosensitive layer of the flexographic photosensitive element to form an assembly (paragraph 0104). Daems and Ali are analogous art because both references pertain to flexography. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to form a relief-forming assembly, as taught by Ali, using the precursor composition disclosed by Daems because placing the mask element in direct optical contact with the photosensitive element forms an air-free interface (Ali, paragraph 0104), which aids in the exposure of the assembly to properly block curing radiation of masked regions (Ali, paragraph 0105).
Regarding Claims 16-20, Daems discloses a relief-forming precursor composition according to instant Claim 1, as explained above. However, Daems is silent in regards to a relief-forming assembly comprising a mask element having an imaged layer with a mask image. As explained in the paragraph above, Ali, when combined with the composition disclosed by Daems, teaches a relief-forming assembly according to instant Claim 7. Ali further teaches that after the assembly is formed, frontside exposure of the photosensitive layer to curing radiation (such as UV-curing) is carried out through the mask element to provide an exposed photosensitive layer having exposed regions and non-exposed regions (paragraph 0105). The mask element is then removed from the exposed precursor (paragraph 0109) and the exposed photosensitive layer is processed using a developer to remove non-exposed regions (paragraph 0108). The composition disclosed by Daems, when exposed to the light source in the exposure step, would undergo photopolymerization (due to the presence of photopolymerization initiators and photopolymerizable moieties), thus forming a crosslinked polymer relief image element. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to form a relief image according to the teachings of Ali, using the composition disclosed by Daems, because the method taught by Ali can create flexographic printing plates that can be used in the formation of seamless, continuous flexographic printing webs or can be formed as flat sheets (Ali, paragraph 0120).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140315129 A1 (Kidnie) discloses a mask forming imageable material and use. Kidnie describes exposing a relief-forming material with curing radiation through an imaged mask material while they are in complete optical contact (see paragraph 0127 and onward).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/02/2022